Citation Nr: 0616371	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  98-12 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back disorder, 
claimed as the residual to an inservice motor vehicle 
accident, and, if so, whether service connection is 
warranted.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a chronic right 
shoulder disorder, claimed as the residual of an inservice 
motor vehicle accident, and, if so, whether service 
connection is warranted.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a chronic left 
shoulder disorder, claimed as the residual of an inservice 
motor vehicle accident.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for a disorder of the 
cervical spine, claimed as a residual of an inservice motor 
vehicle accident, and, if so, whether service connection is 
warranted.

5.  Entitlement to service connection for a headache 
disorder, to include dizziness, claimed as the residual of an 
inservice motor vehicle accident.

6.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a left wrist injury, with ununited fracture 
of the scaphoid and possible vascular necrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied petitions to reopen claims 
for a lower back disorder, a neck disorder and left and a 
right shoulder disorders; from a May 1998 rating decision, 
which denied service connection for a headache disorder, to 
include dizziness; and from a June 2004 rating decision which 
assigned a 20 percent evaluation for a left wrist disorder. 

The Board notes that the veteran has raised the issue of leg 
pain secondary to his lower back disorder.  This matter is 
REFERRED to the RO for adjudication.  

The veteran has submitted additional evidence since the last 
adjudication of the claims by the RO.  A waiver of RO 
consideration is of record; the Board may proceed to address 
the issues on appeal.

The veteran testified before the RO at a February 1996 
hearing and before the undersigned at a November 2005 
hearing.  Transcripts of both hearings are associated with 
the file.  

It is necessary to clarify the issues on appeal.  First, 
there had been an appeal of a denial of a claim for service 
connection for a left hand condition.  However, the veteran 
indicated at his hearing in 2005 that this was not a claim 
separate from the left wrist, and that the grant of service 
connection for the left wrist condition satisfied this 
service connection claim.  Second, it is not entirely clear 
from the June 2004 supplemental statement of the case (SSOC) 
whether the RO chose to reopen the back, neck, and shoulder 
claims and deny them on the merits.  Regardless of the RO's 
decision, the Board is nevertheless required to address the 
issue of reopening to determine whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial);  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (reopening after a prior Board denial); Wakeford 
v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with 
its own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  It is for this reason 
that the issues have been characterized as shown above.

Finally, the Board is satisfied that all due process concerns 
have been met in this case.  After issuance of the June 2004 
SSOC, additional VA medical records were received.  This 
would ordinarily require issuance of another SSOC if the 
evidence is pertinent.  No SSOC was issued, but it was not 
required.  The records are not pertinent to the left 
shoulder, headache, or wrist claims, since they contain no 
information pertinent to these claims.  The additional 
records are pertinent to the low back, neck, and right 
shoulder claims, but the Board is reopening the claims and 
remanding them to the RO for further development, so the RO 
will have an opportunity to issue a SSOC on these claims at a 
later date if they are not granted.  This action is not 
prejudicial to the veteran.

The issues of service connection for a low back disorder, a 
chronic right shoulder disorder and a disorder of the 
cervical spine are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran failed to perfect an appeal of a September 
1994 rating decision that denied service connection for 
disorders of the lower back, the right and the left 
shoulders, and the neck, finding, in essence, that there was 
no evidence that the veteran had any such disabilities.

2.  Evidence received since the September 1994 decision 
includes VA treatment records that indicate the veteran has 
lower back pain, pain in his neck with radiating pain into 
his right shoulder and has had physical therapy for his right 
shoulder.  This evidence is so significant that it must be 
considered in order to fairly decide the merits of these 
claims. 

3.  Evidence received since the September 1994 rating 
decision regarding the left shoulder disability is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  A current headache with dizziness disability is not shown 
by the medical evidence.

5.  The veteran's left wrist disability is characterized by 
an old, unhealed fracture of the left scaphoid, absent 
evidence of marked deformity, loss of bone substance, or a 
false flail joint.


CONCLUSIONS OF LAW

1.  The September 1994 rating decision, denying the claim of 
service connection for lower back, right and left shoulder, 
and neck disabilities, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2005).

2.  New and material evidence has been submitted for the 
claims of entitlement to service connection for a low back, 
right shoulder and neck disabilities; these claims are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).

3.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for a left 
shoulder disorder; the claim is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

4.  Entitlement to service connection for a headache 
disorder, to include dizziness, is not warranted.  38 
U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2005).

5.  The criteria for an initial rating in excess of 20 
percent for the residuals of a left wrist injury, to include 
possible vascular necrosis, are not met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.20, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5205-5215 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. New and Material Evidence

The veteran brought his initial claims for service connection 
for the residuals of a motor vehicle accident, including low 
back, right shoulder, left shoulder, and cervical spine 
disorders in June 1992.  In September 1994, the RO denied 
service connection on the grounds, essentially, that no 
disorders were shown by the evidence.  The veteran filed a 
timely Notice of Disagreement in October 1994.  Following the 
January 1995 Statement of the Case (SOC), the veteran did not 
submit his VA Form 9 until November 1995.  To be timely, the 
Form 9 must be submitted within one year from the date of the 
original decision or within sixty days of the issuance of the 
SOC.  Therefore, the Form 9 was untimely.  The September 1994 
decision is final.  38 U.S.C.A. § 7105.  The Board notes, 
incidentally, that the veteran was advised at his 1996 RO 
hearing that the appeal had been untimely, and his 
representative acknowledged that fact.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  The 
current standard for "new and material" evidence was 
incorporated into the amendments to 38 C.F.R. § 3.156(a), 
3.159(c) and 3.159(c)(4)(iii) and only apply to claims to 
reopen a finally-decided claim received on and after August 
29, 2001.  The untimely November 1995 Form 9 was considered 
by the RO to be a petition to reopen the previously denied 
claims; it must be considered under the provisions of 38 
C.F.R. § 3.156(a), in effect prior to August 2001.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

The previous denial of low back, right and left shoulder, and 
neck disorders was on the grounds that the veteran had no 
symptoms of any such current disabilities.  While the veteran 
had ample evidence pertaining to his inservice motor vehicle 
accident, he had not provided or identified private medicals 
records to add to the record.  With a record totally devoid 
of evidence of current disabilities, the addition of any 
evidence thereof will constitute new and material evidence.

The Board notes that the veteran has submitted copies of his 
service medical records in December 2005.  Along with the 
copies were three Physician's Questionnaire forms that had 
been signed by the veteran's primary care doctor.  The 
service medical records were already of record at the time of 
the prior denial.  As such they cannot constitute new and 
material evidence.  The Physician's Questionnaires, while 
new, contain virtually no actual information regarding the 
veteran.  Two of the forms indicated that the doctor had not 
treated the veteran for migraines or shoulder disorders.  No 
opinion regarding the possible existence of either a migraine 
or shoulder disorder was given.  The remainders of these 
forms are blank.  The third form indicates that the veteran 
had no pain on motion, muscle spasm, osteoarthritic changes, 
stenosis or other orthopedic disorder related to his back.  
These forms, in sum, offer no support to the veteran's 
contentions of service connection.  Therefore, the Board 
finds that they are not material evidence. 

Since the September 1994 denial, the veteran has undergone VA 
examinations in April and May 1997 and April 2004.  VA 
treatment records from 2003 and 2004 have also been added to 
the record.  The Board will address the evidence pertaining 
to each issue in turn.

The evidence does show that the veteran complains of a low 
back problem.  The veteran received VA treatment for right 
lower back pain radiating down the leg in May 2003, with 
diagnoses of muscle spasm and degenerative joint disease.  
There is also a report of x-rays taken of the cervical and 
lumbar spines in April 1997, which found straightening of the 
spine that may be secondary to muscle spasm.  This 
abnormality, shown upon objective diagnostic testing, is 
sufficient to indicate the possibility of chronic cervical or 
lumbar spine disorders, such that the claims should be 
reopened and considered on the merits.
 
The veteran's records also indicate treatment for the right 
shoulder and neck.  Of particular note is the April 2003 
diagnosis of A.M., which states "[i]mproving cervical 
myofascial dysfunction and improving right shoulder 
impingement."  The treatment records also document the 
veteran's progress through physical therapy for both his neck 
and right shoulder.  This evidence is also sufficient to 
indicate the possibility of a chronic right shoulder 
disorder, such that the claim should be reopened and 
considered on the merits.

Turning to the left shoulder, the Board can find nothing 
beyond the veteran's claims for service connection.  There 
are no references to treatment of the left shoulder in the VA 
records.  There are no references to complaints regarding the 
left shoulder on the part of the veteran.  At both his 
February 1996 and November 2005 hearings, the veteran made no 
mention of difficulty with his left shoulder.  

In light of the preceding evidence, the Board finds that new 
and material evidence has been submitted with regard to the 
low back, right shoulder and neck.  However, the Board 
cannot, at this point, adjudicate the reopened claims, as 
further assistance is required to comply with the duty to 
assist.  This is detailed in the REMAND below.  

The Board further finds that new and material evidence has 
not been submitted with regard to the left shoulder.  Until 
the veteran meets his threshold burden of submitting new and 
material evidence sufficient to reopen this claim, the 
benefit of the doubt doctrine does not apply.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II. Service Connection for a Headache with Dizziness Disorder

The laws concerning service connection are discussed above. 
The veteran alleges that he has headaches with dizziness as a 
result of his inservice motor vehicle accident September 13, 
1974.  The Board notes that his service medical records 
indicate that the veteran had a gash on his forehead and his 
jaw requiring stitches.  The veteran was diagnosed with a 
concussion on September 16.  The records do indicate that the 
veteran complained of headaches and dizziness shortly after 
the accident, on September 23.  The Board concedes the 
element of inservice injury.

The veteran's subsequent treatment records do not show 
evidence of a headache or dizziness problem.  After September 
1974, the veteran's service medical records show no treatment 
for headaches.  The veteran's December 1974 separation from 
service physical examination contains no mention of 
headaches.  The veteran has provided no medical evidence of 
headaches from the time of his separation from service until 
his claim for service connection in February 1996.  Since 
1996, the only medical evidence of record indicates that the 
veteran does not have a headache or dizziness disability.  
The veteran went for a VA examination in May 1997 which found 
no objective symptoms of a neurological disorder, either 
cranial or peripheral.  The veteran's VA treatment records 
from 2003 and 2004 reveal no complaints or treatment for 
headaches or dizziness.  In short, there is no evidence that 
the veteran has a headache disorder beyond his word.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his in-service accident.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).  

The Board acknowledges that the veteran had a concussion and 
headaches during service.  The Board finds, however, that the 
preponderance of the evidence is against a finding that the 
veteran has a current headache or dizziness disorder.  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for a headache with dizziness disorder.  
See Gilbert, 1 Vet. App. at 53.




III. Increased Rating for Residuals of a Left Wrist Injury, 
with Ununited Fractures of the Scaphoid

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If no diagnostic code 
directly addresses the disability, the disability will be 
rated analogy under a closely related disease or injury.  
38 C.F.R. § 4.20.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Additionally, the evaluation of the same disability 
under various diagnoses, known as pyramiding, is to be 
avoided.  38 C.F.R. § 4.14 (2005).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the Board notes that the veteran is 
appealing the initial assignment of a disability rating. As 
such, the severity of the disability is considered during the 
entire period from the initial assignment of the evaluation 
to the present time.  Fenderson v. West, 12 Vet. App. 119 
(1999).  


In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment. 38 C.F.R. § 4.10 (2005).  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2005).

The veteran is presently rated at 20 percent under 38 C.F.R. 
§ 4.71a, DC 5211, for nonunion of the ulna.  On x-ray 
examination at the VA in both April 1997 and April 2004, the 
veteran was diagnosed as having an old, unhealed fracture of 
the scaphoid in his left hand.  The scaphoid is a carpal bone 
at the base of the hand, facing the ulna and radius across 
the wrist joint.  No DC addresses injury to the scaphoid.  
Therefore, the RO rated the injury by analogy to nonunion of 
the ulna.  The Board will inquire into those Diagnostic Codes 
(DCs) that would yield a higher rating.  

DC 5211 provides separate ratings for the major (dominant) 
and minor arm.  The veteran's April 2004 VA examination 
report indicates that the veteran is right hand dominant.  
Since his disability is in his left hand, the minor arm 
ratings will be applied.  DC 5211 grants a rating of 20 
percent for nonunion of the bone and 30 percent for nonunion 
with loss of bone substance and marked deformity.  On review 
of the veteran's file, no evidence indicates that the veteran 
suffers from either marked deformity or loss of bone 
substance.  The veteran's x-rays indicate that he has 
increased density in the bone with possible vascular 
necrosis.  An increase in bone density is antithetical to 
loss of bone substance and is not grounds for a higher 
rating.  

Even though the veteran has a possible diagnosis of vascular 
necrosis, the Board cannot grant a second evaluation based on 
the same symptomatology.  38 C.F.R. § 4.14.  None of the 
evidence of record indicates that the veteran suffers 
distinct symptoms due to the possible necrosis that are not 
covered by the established rating.  There is no rating for 
necrosis of the bone and the Board would be left rating by 
analogy to the wrist and the code already discussed.  
Therefore, the Board finds that no independent rating is 
warranted for the possible vascular necrosis.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  The Board has considered whether another rating code 
is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The ulna and the radius are the only bones involved in the 
wrist joint which receive rating codes.  The veteran could 
also be rated under DC 5212 for radius impairment.  DC 5212 
rates nonunion of bone in the minor arm identically to DC 
5211, just discussed.  As there is no loss of bone substance 
or marked deformity, no higher rating is available under DC 
5212.  The Board finds that further inquiry into this DC is 
moot.  

Of the remaining codes that address the lower arm and hand, 
none would result in a higher rating for the veteran.  The 
DCs for the elbow (5205-5209) are too far removed from the 
actual site of injury and also concern ankylosis and 
limitation of motion.  Under DC 5210, nonunion of the radius 
and ulna with a flail false joint merits a 40 percent rating 
for the minor arm.  There is no evidence of radius and ulna 
involvement with a false joint.  There are also ratings for 
supination and pronation of the hand (DC 5213), neither of 
which are present here.  DC 5214 requires ankylosis of the 
wrist, which is not present.  The DCs for the hand (5216-
5230) concern ankylosis and limitation of motion of the 
digits, which are not involved in the veteran's disability.  

The Board has also considered rating the veteran based on 
limitation of motion.  The maximum ratings possible for 
limitation of wrist motion are 10 percent for limitation of 
dorsiflexion and 10 percent for palmar flexion limitation.  
DC 5215.  Combined these ratings would equal what the veteran 
already receives.  The Board finds further inquiry into 
limitation of motion moot.  See Deluca, supra.  

The RO assigned the rating that the Board now continues.  At 
no point does the evidence show that the veteran's disability 
merited a higher rating during the appellate period.  
Therefore the rule of Fenderson, supra, is not for 
application.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the Board finds 
that the preponderance of the evidence is against the claim 
for an initial rating in excess of 20 percent for an ununited 
fracture of the left scaphoid, with possible vascular 
necrosis.  As such, the benefit of the doubt doctrine is 
inapplicable.  See Gilbert, 1 Vet. App. at 53.

IV. Veterans Claims Assistance Act

As to the petitions to reopen claims of service connection 
for a low back disorder, a right shoulder disorder and a 
disorder of the cervical spine, reopening has been granted, 
as discussed above.  As such, the Board finds that any error 
related to the VCAA on those claims was not prejudicial to 
the veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2005); Mayfield v. Nicholson, 
19 Veteran. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, No. 05-7157 (U.S. Fed. Cir. April 5, 
2006); Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 
31, 2006).

With respect to the veteran's petition to reopen his claim 
for service connection for a left shoulder disorder, the 
claim for service connection for a headache with dizziness 
disorder, and the claim for an increased rating for a left 
wrist disorder, the Board finds that VA has met all statutory 
and regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The recent case of Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006) elaborated that the requirement that 
VA give notice of the evidence necessary to substantiate the 
claim included notice of the five elements of a service 
connection claim, namely (1) veteran status, (2) existence of 
a disability, (3) a connection between the veteran's service 
and the disability, (4) degree of disability, and (5) the 
effective date of the disability.  The case of Kent v. 
Nicholson, supra, also added the notice requirement to 
petitions to reopen that veterans be notified that new and 
material evidence of the elements of service connection that 
were found lacking in their previous denials was required to 
reopen their claims.  

The veteran received two letters, in June 2002 and March 
2004, which fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to his claims.  The letters also 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  Both letters 
identified the evidence the veteran was expected to provide, 
that which VA would obtain and what the evidence needed to 
show in order to substantiate his claims.  The March 2004 
letter informed him that he should provide any relevant 
evidence in his possession.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for a 
headache disorder, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess, 
supra.  Since the RO assigned the 20 disability rating at 
issue here for the veteran's service-connected left wrist 
disability, and the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating, there is no question as to an effective date to be 
assigned, and no further notice is needed.  Id.  

As to the veteran's petition to reopen his claim for service 
connection for the left shoulder, the veteran had received 
notice that his claim lacked evidence of current disability 
in his June 1997 rating decision and in his May 1998 
Statement of the Case.  The June 2002 VCAA letter 
specifically told the veteran that VA needed new and material 
evidence to reopen the claim and informed him, in pertinent 
part, that VA needed "[m]edical or lay evidence of current 
disability of...shoulders...."  The Board finds any error 
related to notice of the new and material evidence required 
to substantiate the veteran's claims harmless, since he had 
constructive knowledge of the information and evidence needed 
to reopen the claim.

While the VCAA requires that the notice be provided prior to 
the initial adjudication of a veteran's claims, the veteran 
had long since had adjudication of his claims prior to 
enactment of the VCAA.  The remedy for an error in timing of 
VCAA notice is a remand for proper notice and adjudication.  
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).  
Ensuring that the veteran received full procedural rights, 
the RO readjudicated the case in June 2004 following the June 
2002 and March 2004 letters.  A remand in this case would 
only cause the RO to repeat its action without any benefit to 
veteran.  Remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  As such, the Board finds that any error 
related to the failure to provide adequate and timely notice 
is harmless.  38 C.F.R. § 20.1102. 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran indicated that 
he had sought treatment at the VA Medical Center in Brooklyn, 
NY, in 1976-1977.  Following numerous requests to the 
Brooklyn facility, Brooklyn indicated that any records 
related to treatment of the veteran could not be located in 
October 2000.  The veteran did not identify any medical 
records that he wished to add to the file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by 
law.   Under 38 C.F.R. § 3.159, no VA examination is 
warranted for a petition for reopening.  In addition, where 
the evidence of record does not reflect the current state of 
the veteran's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2005).

The veteran was afforded medical examination to obtain an 
opinion as to whether he had a headache with dizziness 
disorder in May 1997.  No such disorder was found on 
examination.  The only evidence of headaches is in the 
veteran's service medical records.  There is no evidence of a 
current disorder.  Further examination or opinion is not 
needed on the headache claim because, at a minimum, there is 
no persuasive and competent evidence that the veteran has the 
claimed condition.  This is discussed in more detail above.

The RO provided the veteran an appropriate VA examination on 
the veteran's left wrist in April 1997 and April 2004.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the veteran's left wrist 
disability since he was last examined.  The veteran has not 
reported receiving any recent treatment specifically for this 
condition (other than at VA, which records are in the file), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The 1997 and 2004 VA examination reports are thorough 
and supported by VA outpatient treatment records.  There is 
no rule as to how current an examination must be, and the 
Board concludes the examinations in this case are adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).


ORDER

The appeal to reopen a claim of service connection for a low 
back disorder is granted.

The appeal to reopen a claim of service connection for a 
right shoulder disorder is granted. 

The appeal to reopen a claim of service connection for a left 
shoulder disorder is denied. 

The appeal to reopen a claim of service connection for a neck 
disorder is granted. 

Entitlement to service connection for a headache disorder, to 
include dizziness, is denied.

Entitlement to an initial rating in excess of 20 percent for 
a service connected left wrist disability is denied.




REMAND

Having reopened the claims for service connection for a low 
back disorder, a right shoulder disorder and a disorder of 
the cervical spine, the Board finds that the record is 
inadequate on which to base a decision.  

While evidence is present that the veteran has suffered from 
low back pain, it is not clear that the pain is either 
chronic or that the pain is related to service.  The 
evidence, consisting of a sole complaint at a VA treatment 
center, is not enough.  Similarly, the Board is confronted 
with an indeterminate record related to the veteran's right 
shoulder and cervical spine.  The record shows ongoing 
treatment buts also noted improvement.  Where there is an in-
service notation of a relevant abnormality and evidence of 
current disorders, a medical opinion may be required to aid 
in substantiating the claim.  See Duenas v. Principi, 18 Vet. 
App. 512 (2004). The Board considers that a medical opinion 
would materially assist in the development of this appeal.  
Therefore, in an effort to fully assist the veteran in 
substantiating his claim, the Board finds that a remand is 
necessary to further develop the medical record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
from the VA Medical Center in Brooklyn 
pertaining treatment from June 2004 to 
the present.  

2.  After receiving the VA medical 
records, to the extent available,  the RO 
should schedule the veteran for a VA 
examination to determine the nature and 
etiology of the veteran's low back, right 
shoulder and neck conditions.  

The veteran's claims folder must be 
reviewed by the examiner.  The examiner 
should be asked to review and discuss all 
records of low back, right shoulder and 
neck injuries and, thereafter, to provide 
a medical opinion as to whether it is at 
least as likely as not that the veteran's 
current low back, right shoulder and neck 
disabilities are related to any aspect of 
his period of active service.  Particular 
note should be taken of the veteran's 
history of injuries from his motor 
vehicle accident in 1974.  Any opinion 
provided should discuss the impact 
inservice injuries may have had on the 
veteran's current disabilities.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  The RO should then readjudicate the 
claims.  If the benefits sought remain 
denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the veteran 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


